Case 1:19-cr-00374-DAB Document9 Filed 06/17/19 Page 1 of 4

UNTITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES

Plaintiff,
v. Case No. 19-CR-374 (DAB)
MICHAEL J. AVENATTI MOTION FOR
ADMISSION
PRO HAC VICE
Defendant.

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the
Southern and Eastern District of New York, I, H. Dean Steward, hereby move this Court
for an Order for admission to practice Pro Hac Vice to appear as counsel for defendant

Michael J. Avenatti in the above captioned action.

I am in good standing of the bars of the states of California and Hawaii and there
are no pending disciplinary proceedings against me in any state or federal court. I have

never been censured, suspended, disbarred or denied admission by any court. I have

attached the affidavit pursuant to local Rule 1.3
Dated: June 17, 2019 FEES

Applicant's Signature

a

Applicant's Name: H. Dean Steward
Case 1:19-cr-00374-DAB Document9 Filed 06/17/19 Page 2 of 4

Firm Name: H. Dean Steward, APC
Address: 107 Avenida Miramar, Ste. C
City/State/Zip: San Clemente, CA 92672
Phone/Fax: 949-481-4900 949-406-6753

E-mail: deansteward7777@gmail.com
Case 1:19-cr-00374-DAB Document9 Filed 06/17/19 Page 3 of 4

AFFIDAVIT OF COUNSEL

I, H. Dean Steward, having been duly sworn, state and declare:

1. I seek Pro Hac Vice admission in the Southern District of New York for U.S. v. Michael J

Avenatti 19-CR-375-DAB.
2. [am a member in good standing in the bars of California and Hawaii.
3. [have never been convicted of a felony.

4. I have never been censured, suspended, disbarred or denied admission or readmission by any

court, and

5. There are no disciplinary proceedings presently against

   

Dated: june ©, 2019

 

 

ae

H. Dean Steward

State of California County of Orange. Subscribed and sworn to (or affirmed) before me on this

\zih day of __“\Uyew _, 2019.

H. Dean Steward, proved to me on the basis of satisfactory evidence to be the person who

i

appeared before me. (Seal) Signature

 

o

 
  
 
  

   

TONY ASMAR JR.
Natary Public - California
Grange County
Commission # 2241140
My Comm. Expires May 4, 2022

A NOTARY PUBLIC OR OTHER OFFICER
COMPLETING THIS CERTIFICATE VERIFIES
ONLY THE IDENTITY OF THE INDIVIDUAL
WHO SiGNED THE DOCUMENT TO WHICH
THIS CERTIFICATE iS ATTACHED, AND NOT

3 THE TRUTHFULNESS, ACCURACY, OR
VALIDITY OF THAT DOCUMENT.

 

Zz
z

       
Case 1:19-cr-00374-DAB Document9 Filed 06/17/19 Page 4 of 4

CERTIFICATE OF SERVICE
IT IS HEREBY CERTIFIED THAT:

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C., San Clemente, CA
92672. I am not a party to the above entitled action. On April 15, 2016, I have

caused service of the defendant's:
MOTION FOR ADMISSION PRO HAC VICE

on the following parties electronically by filing the foregoing with the Clerk of the

District Court using its ECF system, which electronically notifies counsel for that
party.

AUSA's Matthew Podolsky; Robert Sobelman

I declare under penalty of perjury that the foregoing is true and correct.

DATED: JUNE 17,2019 — s./H. Dean Steward

H. Dean Steward
Case 1:19-cr-00374-DAB Document 9-1 Filed 06/17/19 Page 1 of 2

gh Te Pe
A

‘

a # s ee Sh
of. Spe
mT * . | i
Aw UT aN #

a el io

a

Sy
a
i

Supreme Court of California

JORGE &. NAVARRETE
Clerk and Executive Officer of the Supreme Court

CERTIFICATE OF THE CLERK OF THE SUPREME COURT

OF THE

STATE OF CALIFORNIA

H, DEAN STEWARD

I. JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that H. DEAN STEWARD, #85317, was on the 15th day of
May, 1979, duly admitted to practice as an attorney and counselor at law in all the courts
of this state, and is now listed on the Roll of Attorneys as a member of the bar of this state
in good standing.

Witness my hand and the seal of the court
on the llth day of June, 2019.

JORGE FE. NAVARRETE

Cle rhExccutive ° Off cer af the Supreme Court
ae 2 ary

€ By ua I{ Algae
a EE ‘Calance, os “Deputy Clerk

a
Case 1:19-cr-00374-DAB Document 9-1 Filed 06/17/19 Page 2 of 2

IN THE SUPREME COURT OF HAWATI

In the Matter of

H. DEAN STEWARD

BEEP UCSC COREA eee

Attorney at Law.

CERTIFICATE OF STANDING

I, Ana Kippen, clerk of the Supreme Court of the State of Hawai‘i, do
hereby certify that H. DEAN STEWARD is an attorney and was admitted to practice as
an attorney, counselor and solicitor in all the courts of the State of Hawaii on
October 17, 1985. His current status is Active and presently in good standing.

DATED: Honolulu, Hawai‘i, June 12, 2019.

  

Clerk, Supreme Court of Hawaii
Case 1:19-cr-00374-DAB Document 9-2 Filed 06/17/19 Page 1 of 2

UNTITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES

Plaintiff,
Vv. Case No. 19-CR-374 (DAB)
MICHAEL J. AVENATTI ORDER FOR ADMISSION
PRO HAC VICE
Defendant.

 

The motion of H. Dean Steward for admission to practice Pro Hac Vice in the
above action is granted.
Applicant has declared that he is a member in good standing with the bars of the
states of California and Hawaii, and that his contact information is as follows:
Applicant’s Name: H. Dean Steward
Firm Name: H. Dean Steward, APC
Address: 107 Avenida Miramar, Ste, C
San Clemente, CA 92672
949-481-4900 / fax 949-496-6753
Applicant having requested admission Pro Hac Vice for Michael J. Avenatti in the above
entitled action;
IT IS HEREBY ORDERED that applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New
Case 1:19-cr-00374-DAB Document 9-2 Filed 06/17/19 Page 2 of 2

York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.

Dated: , 2019

 

Hon. Deborah A. Batts
Unites States District Judge

 
